El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 4 de agosto de 1986, el Sr. David Lebrón Bonilla ini-ció sus labores, como Oficial Correccional I, en la Adminis-tración de Corrección. El 1ro de noviembre de 1993, la Ad-ministración de Corrección ascendió al señor Lebrón Bonilla al puesto de Oficial Correccional II (Sargento), asignado a la Cárcel Regional de Bayamón, sujeto dicho ascenso a que éste aprobara el período probatorio de doce (12) meses, culminando dicho período el 31 de octubre de 1994. Las cinco (5) evaluaciones efectuadas durante dicho período probatorio fueron a los efectos de que el trabajo realizado por el señor Lebrón Bonilla fluctuaba entre exce-lente y bueno.(1)
No obstante lo anterior y transcurridos cinco (5) meses desde el vencimiento del periodo probatorio, el señor Le-brón recibió una comunicación, con fecha del 3 de abril de 1995, suscrita por el Sr. Joseph Colón, Administrador de Corrección, en la cual se le informaba a éste que no había aprobado el período probatorio, acompañándose copia de *478una evaluación que no había sido discutida con el señor Lebrón ni que éste firmó.
En la referida comunicación, se le indicó que sería des-cendido y reinstalado al puesto que ocupaba antes, de Ofi-cial de Custodia I, y se le advirtió sobre su derecho a recu-rrir ante la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) dentro de los treinta (30) días contados a partir del recibo de la notifica-ción de la misma. Además, el 23 de abril de 1994, se tras-ladó al señor Lebrón a un campamento penal, Campa-mento Zarzal, en Río Grande, donde ocupó un puesto de inferior categoría. (2)
Inconforme, el señor Lebrón Bonilla apeló ante J.A.S.A.P. el 10 de mayo de 1995, alegando que: la Admi-nistración de Corrección, de manera dañina, arbitraria y caprichosa, había ordenado su descenso, le había reducido el sueldo y lo había reinstalado en el puesto que ocupaba antes, violándose todas las disposiciones legales que rigen el Área de Evaluación del Sistema de Administración de Personal. Además, en dicha apelación, éste se reservó su derecho a demandar en daños y perjuicios ante los foros pertinentes, solicitando su restitución al puesto de Oficial Correccional II que ocupaba en Bayamón, además de todos los haberes dejados de percibir.
En abril del 1996, el señor Lebrón Bonilla radicó de-manda por daños y perjuicios contra el Estado Libre Aso-ciado, Joseph Colón, Administrador de Corrección, la Ad-ministración de Corrección, el Sr. Rafael López Ramos y Jane Doe, y la Sociedad Legal de Gananciales por ellos compuesta, y contra el Sr. Fortunato Rivera Aponte y Jane Doe, y la sociedad legal de gananciales por ellos compuesta. Alegó, en síntesis, que éstos violaron su dere-cho constitucional al debido proceso de ley, al no proveer una vista administrativa antes de despojarlo de su puesto, *479y que de manera negligente, culposa y arbitraria, éstos fir-maron una evaluación que causó, no sólo un descenso en el puesto que ocupaba, provocándole una reducción en su sa-lario y un traslado a un lugar distinto al que trabajaba, sino que le causó daños emocionales, angustias mentales y sufrimientos que obligaron al mismo a recibir tratamiento profesional. En vista a ello, solicitó la suma de $1,936 en salarios dejados de percibir y $200,000 en daños, gastos médicos, angustias y sufrimientos mentales.(3)
En el entretanto, y mediante estipulación a esos efectos ante J.A.S.A.P., el 4 de mayo de 1996 la Administración de Corrección acordó reinstalar al señor Lebrón al puesto de Sargento, es decir, al puesto que ocupaba de Oficial Correc-cional II, en la Institución Correccional de Bayamón; tam-bién se acordó pagarle la diferencia en el salario dejado de percibir a partir de la fecha en que éste dejó de ocupar dicho puesto. La referida Administración aceptó que en el proceso de evaluación del señor Lebrón Bonilla se había cometido una serie de irregularidades que hicieron que dicho proceso fuera nulo.
En relación con la demanda de daños y perjuicios, el tribunal de primera instancia dictó sentencia sumaria par-cial imponiéndole responsabilidad al Estado por la culpa o negligencia observada por sus funcionarios en el referido proceso de evaluación, únicamente dejando pendiente el desfile de prueba respecto a la valoración de daños.
Celebrada la vista sobre la valoración y adjudicación de daños, el tribunal de instancia emitió sentencia final en la cual determinó que, conforme el testimonio del señor Le-brón y su siquiatra, la Dra. Carmen Laura Martínez Cotto, el señor Lebrón fue víctima de burlas y maltrato, de parte de sus compañeros de trabajo, a causa del descenso inde-bido decretado por la Administración, que incluyó el envío *480de anónimos y palabras soeces hacia su persona. Deter-minó, además, el foro de instancia que “las bromas de mal gusto continuaron por bastante tiempo, inclusive en oca-siones se manifestaron por el radio de comunicación in-terna entre los guardias penales. En ocasiones el deman-dante tenía que apagar el radio para evitar que sus compañeros de trabajo continuaran burlándose de él”.
Conforme las determinaciones del foro de instancia, dicha situación afectó el sistema nervioso del señor Lebrón Bonilla, causando que éste se deprimiera, no durmiera adecuadamente y que se sintiera intensamente triste y de-solado; su estado anímico se laceró a tal grado que éste dejó de participar en actividades familiares y casi no se comunicaba con ellos. Aunque le costó mucho trabajo acep-tar que necesitaba ayuda profesional, el señor Lebrón fi-nalmente decidió acudir a una siquiatra.
El tribunal de instancia acogió la determinación de la antes mencionada perito psiquiatra a los efectos de que la causa de la depresión del señor Lebrón correspondió, única y exclusivamente, a los hechos antes relatados y que éste todavía, para el día del juicio, exhibía rasgos de una depresión. El trastorno emocional del señor Lebrón llegó a tal grado que “eventualmente las autoridades correspon-dientes le quitaron el arma de reglamento”, ocasión en que la referida perito psiquiatra “recomendó reposo total” para éste. Según la apreciación del tribunal de instancia, el se-ñor Lebrón manifestaba una depresión seria.
En mérito de lo anterior, el tribunal sentenciador con-denó al Estado Libre Asociado a pagarle al señor Lebrón Bonilla la cantidad de $40,000, “en concepto de los daños físicos y angustias y sufrimientos mentales y morales, pa-sados, presentes y futuros” y el pago de costas e intereses.
Inconforme, el Estado Libre Asociado apeló dicha sen-tencia ante el Tribunal de Circuito de Apelaciones por en-tender, en lo aquí pertinente, que había errado el tribunal primario en “la apreciación y valoración de los daños recia-*481mados , solicitando que se redujera la indemnización con-cedida por ser ésta una cuantía exagerada.
Mediante sentencia de fecha 21 de enero de 2000, el tribunal intermedio apelativo revocó la sentencia emitida por el tribunal de instancia, por otro fundamento. El tribunal apelativo intermedio consideró que los daños sufridos por el aquí peticionario constituían un “accidente de traba-jo”, dentro de la esfera cubierta por la Ley del Sistema de Compensaciones por Accidentes del Trabajo (Ley de Com-pensaciones o Ley), 11 L.P.R.A. sec. 1 et seq.; ello alegada-mente conforme lo resuelto en Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907 (1993). Determinó, en conse-cuencia, que constituyendo un accidente de trabajo, cobi-jado por la referida ley, resultaba aplicable a la situación de hechos la doctrina establecida en el Art. 18 de la Ley de Compensaciones, 11 L.P.R.A. sec. 21, la cual acarrea la inexistencia de causa de acción.
Inconforme, el peticionario Lebrón Bonilla acudió ante este Tribunal, vía certiorari, alegando que el tribunal ape-lativo intermedio incidió “al desestimar la demanda ins-tada en el presente caso alegando inexistencia de causa de acción por inmunidad patronal”.
Expedimos el recurso solicitado. Contando con la com-parecencia de las partes, y estando en posición de resolver, procedemos a así hacerlo.
I
La Ley de Compensaciones es un estatuto de carácter remedial que pretende consagrar ciertas protecciones y beneficios al obrero que sufre un accidente, lesión o enfermedad en el curso de trabajo. Cátala v. F.S.E., 148 D.P.R. 94 (1999); Pacheco Pietri y otros v. E.L.A. y otros, ante, pág. 914. Así, dicha Ley establece un sistema de seguro compulsorio, mediante la correspondiente aportación patronal, que persigue proveer un remedio expedito y efi-*482cíente para los empleados. Dicho seguro compensa al obrero que se ha lesionado, incapacitado, enfermado o fa-llecido a causa de un accidente ocurrido en el trabajo. Martínez v. Bristol Myers, Inc., 147 D.P.R. 383 (1999).
Para éstos y para aquellos que dependen económicamente de su labor, se ha establecido un sistema de protección social que provee para el sostenimiento económico y tratamiento mé-dico adecuado, colocando la carga de la responsabilidad por el sostenimiento financiero de éste en los patronos. Pacheco Pietri y otros, ante, pág. 927. Véanse, además: Laureano Pérez v. Soto, 141 D.P.R. 77, 82 (1996); Alonso García v. Comisión Industrial, 103 D.P.R. 183 (1974).
A estos efectos, el Art. 2 de la Ley de Compensaciones, 11 L.P.R.A. see. 2, protege a todos los obreros y empleados que trabajen por patronos asegurados, aquellos que cum-plan con sus respectivas aportaciones patronales, que su-fran lesiones, se inutilicen, o pierdan la vida por accidentes procedentes de un acto o función inherente a su trabajo o empleo, o que acontezcan en el curso o a causa del mismo, siendo acreedores a los remedios comprendidos en la misma.
Si el empleado sufre un “accidente de trabajo”, éste no tiene que probar negligencia por parte del patrono o por parte de persona alguna para recibir los beneficios contem-plados en la Ley. A cambio de dichos beneficios, la ley con-fiere al patrono asegurado inmunidad en cuanto a las ac-ciones civiles en daños y perjuicios que estos empleados lesionados pudieran presentarles. Martínez v. Bristol Myers, Inc., ante. Es decir, si el patrono ha cumplido con su obligación legal de asegurar a sus empleados ante el Fondo de Seguro del Estado, de ordinario no existe causa de ac-ción en daños y perjuicios contra el patrono por el acci-dente de trabajo sufrido por ellos.
En otras palabras, hemos sostenido que el derecho de resarcimiento que tiene el empleado lesionado, enfermo o fallecido frente al patrono asegurado a tenor con la *483Ley de Compensaciones, de ordinario se limita al pago de la compensación dispuesta en el estatuto, administrado por el Fondo de Seguro del Estado, por lo que el empleado carece de causa de acción para demandar a su patrono por los daños y perjuicios sufridos. Santiago Hodge v. Parke Davis Co., 126 D.P.R. 1, 8 (1990).
Específicamente, el Art. 18 de la citada Ley de Compen-saciones, 11 L.P.R.A. sec. 21, establece la inmunidad patro-nal y la exclusividad del remedio contra cualquier reclama-ción, siempre y cuando dicha reclamación provenga de una lesión, enfermedad o muerte cubierta por dicha ley. Dicho artículo dispone:
Cuando el patrono asegure sus obreros y empleados de acuerdo con el presente capítulo, el derecho aquí establecido para obtener compensación será el único remedio en contra del patrono, aun en aquellos casos en que se haya otorgado el máximo de las compensaciones o beneficios de acuerdo con el mismo; pero en el caso de accidentes, enfermedades o muerte de los obreros o empleados no sujetos a compensación de acuerdo con este capítulo, la responsabilidad del patrono es y continuará siendo la misma que si no existiera el presente capítulo. (Énfasis suplido.) 11 L.P.R.A. sec. 21.
Se desprende del texto claro e inequívoco de la Ley de Compensaciones que se deberá evaluar si el hecho, acci-dente, lesión, enfermedad o muerte alegado en una de-manda civil se encuentra comprendido dentro del marco de la inmunidad que ella confiere, y si se ha reclamado o com-pensado el mismo de alguna manera en el Fondo del Seguro del Estado. B.C.R. Co., Inc. v. Tribunal Superior, 100 D.P.R. 754, 758-759 (1972).
Para que la reclamación se entienda como un “accidente de trabajo”, esto es en cuanto a qué constituye un accidente de trabajo conforme a la ley, hemos establecido los siguien-tes requisitos:
(1) provenir de cualquier acto o función del obrero;
(2) ser inherente al trabajo o empleo que desempeña el obrero;
*484(3) ocurrir en el curso del trabajo;
(4) ser consecuencia de éste.(4)
Así, hemos reiterado que la protección brindada en el referido Art. 2 de la Ley
... se extiende a las lesiones sufridas como consecuencia de accidentes que provengan de cualquier acto o función inhe-rente al trabajo de un empleado u obrero, que ocurran en el curso de dicho trabajo o como consecuencia de éste. Ortiz Pérez v. F.S.E., 137 D.P.R. 367, 372-373 (1994). Véanse: Pacheco Pietri y otros v. E.L.A. y otros, ante; Díaz Ortiz v. F.S.E., 126 D.P.R. 32 (1990); Cardona Velázquez v. Comisión Industrial, 90 D.P.R. 257 (1964).
Entonces, para poder reclamar dentro del contexto de la Ley, se requiere la existencia de un nexo causal entre la lesión, enfermedad, o muerte del obrero y su trabajo. Por ende, el accidente sufrido por el obrero carece de protección si dicho accidente no cumple con uno de los citados requi-sitos, por lo que “[cjorresponde a la parte que solicita la compensación demostrar que el accidente sufrido está co-bijado bajo la Ley de Compensaciones por Accidentes del Trabajo”. Ortiz Pérez v. F.S.E., ante, pág. 373.
Además, al evaluar si el accidente de trabajo es o no compensable a tenor con la Ley, se deberán considerar los siguientes factores: (1) si es un requisito del trabajo y si se efectuó por órdenes del patrono, o si es un acto voluntario del obrero, aunque mediara una sugestión del patrono; (2) si se realiza a beneficio del patrono, o a su requerimiento, y (3) si se hace en cumplimiento de una ley o reglamentación como condición para obtener o conservar el empleo. Pacheco Pietri y otros v. E.L.A. y otros, ante.
La evolución de dicha ley ha permitido un enfoque liberal en torno a la interpretación de sus disposiciones. Esta interpretación liberal permite compensar al mayor *485número de empleados accidentados. Ortiz Pérez v. F.S.E., ante, pág. 373; Muñoz Hernández v. Policía de P.R., 134 D.P.R. 486 (1993). De manera que, si existe duda en torno a la relación causal entre la ocupación del empleado como tal y la lesión, incapacidad o muerte del reclamante, enton-ces se deberá proveer el remedio correspondiente y la pro-tección cobijada en ley. Id.
No obstante lo anteriormente señalado, hemos recono-cido, a modo de excepción, que el patrono puede responder por daños y perjuicios ante el empleado que haya sufrido un “accidente de trabajo” si el mismo es provocado por ac-tuaciones intencionales del patrono. Véase Pacheco Pietri y otros v. E.L.A. y otos, ante, pág. 919, citando a Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985).
Procede que se enfatice que en Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178, 192 (1998), precisamos que la regla general es a los efectos de que una lesión compensable bajo la Ley activa la inmunidad patronal, aunque la misma tiene sus excepciones, a saber: actuaciones intencionales del patrono y actuaciones discriminatorias del patrono que violenten una clara política pública. Aclaramos en dicho caso que puede existir la posibilidad de que “un patrón de traslados y comunicaciones internas en el escenario de trabajo, en los casos apropiados, podría ser constitutivo de un clima de hostigamiento y persecución que p[odrí]a violar el derecho a la intimidad de un obrero”, generando así una causa de acción independiente a cualquier otro remedio provisto en la Ley. Id., pág. 208. No obstante, se requiere demostrar que las actuaciones del patrono son de tal naturaleza que dichas actuaciones gene-ran “una atmósfera hostil para el obrero que impida del todo su sana estadía en el trabajo [y] que sean originadas por un motivo ajeno al legítimo interés de salvaguardar el efectivo desempeño en el empleo o que contengan expresiones claramente difamatorias o lesivas”. íd., pág. 209.
Por otra parte, procede igualmente que se enfatice *486que, en Cátala v. F.S.E., ante, aclaramos que una lesión sufrida por un “procedimiento disciplinario bona fide”, no se encuentra entre las lesiones compensables bajo la Ley de Compensaciones. Expresamos en el antes citado caso que:
Los procedimientos disciplinarios administrativos iniciados contra obreros o empleados tienen como objetivo velar por el cumplimiento de las normas establecidas dentro de los centros de trabajo. Responder a citaciones o a requerimientos de un patrono dentro de un proceso disciplinario bona fide no es una función inherente al empleo para los propósitos de la Ley de Compensaciones. Aunque se da en el contexto de una relación laboral, constituye una situación extraordinaria, ajena al normal desempeño de las funciones de un puesto en una empresa o un negocio. Cátala v. F.S.E., ante, pág. 101.
En el referido caso, la allí empleada sufrió daños emo-cionales como consecuencia del procedimiento disciplinario que culminó en su suspensión temporera de empleo y sueldo. Destacamos, sin embargo, que aun cuando la lesión sufrida por ésta constituía una condición emocional agra-vada por los trámites administrativos disciplinarios, los mismos no guardaban relación causal con las labores inhe-rentes al puesto de ella. Expresamos que “el requisito de que el accidente ocurra como consecuencia de ejecutar una ‘función inherente al empleo’ significa que la lesión ocurra mientras el empleado u obrero realiza las labores normales de su puesto”. Cátala v. F.S.E., ante, pág. 100.
Por ende, concluimos en dicho caso que las alegaciones en el mismo “están más próximas a una reclamación en concepto de daños y perjuicios por un alegado trámite negligente del proceso administrativo que a una reclamación por un accidente ocupacional”. Cátala v. F.S.E., ante, pág. 102. Es por ello que resolvimos que no opera la exclusividad del remedio ni la inmunidad patronal concedida en la Ley de Compensaciones en casos donde la lesión sufrida, por no guardar relación causal con las labores inherentes *487al puesto, está fuera del alcance de la protección cobijada en dicha ley.
HH h*H
Nos compete determinar, en el presente caso, si la noti-ficación de la Administración de Corrección al señor Le-brón Bonilla, indicándole que éste no había aprobado el periodo probatorio y descendiéndolo al puesto que ocupaba, unida a una evaluación distinta'a la que él discutió con su supervisor y ambos firmaron, constituye una lesión o acci-dente al amparo de la Ley —lo cual activa la exclusividad del remedio y la inmunidad patronal establecida en dicho estatuto— o si, por el contrario, se asemeja más a una re-clamación en daños por trámite negligente en el proceso administrativo.
De entrada, cabe distinguir el caso de marras de los hechos de Pacheco Pietri y otros v. E.L.A. y otros, ante. En dicho caso, cumpliendo con un requisito sobre muestras de orina para detectar el uso de sustancias controladas de los empleados de la Administración de Corrección, un funcio-nario del Instituto de Ciencias Forenses se equivocó y anotó erróneamente en el expediente de Pacheco Pietri el resultado positivo del análisis de orina de otro empleado. Debido a ese error, se tomaron varias medidas administra-tivas, incluyendo someterlo a tratamiento contra la adicción.
Al concluir que el error cometido quedaba cobijado bajo el estatuto, destacamos que el accidente ocurrió por un acto negligente de otro empleado. “Fue precisamente al lle-var a cabo un acto a instancias y por órdenes del patrono, para beneficio de éste y como condición para la continuidad en el empleo, que ocurrió el accidente.” Pacheco Pietri y otros v. E.L.A. y otros, ante, pág. 921. Como el patrono no incurrió en conducta intencional y el error cometido era consecuencia de la negligencia de otro coempleado, en una *488relación de empleo, sostuvimos que existió el nexo causal entre la función inherente del trabajo y el accidente. Id.
El caso ante nos, sin embargo, perfila una situación distinta. La Administración de Corrección (Administra-ción) poseía el control total y exclusivo del expediente de Bonilla, incluyendo todas las evaluaciones que le fueron hechas durante el período probatorio, el cual había finalizado. Surgía claramente de su expediente que éste efectivamente había cumplido con los requisitos inherentes a sus funciones de trabajo y que él había terminado el pe-ríodo probatorio. Concluido el término probatorio, ha-biendo cumplido con los requisitos exigidos para mante-nerse en el puesto y habiendo sido evaluado de manera satisfactoria conforme al reglamento de la propia agencia, sorpresivamente la Administración le envía una carta al señor Lebrón en la cual le indica que no había aprobado el periodo probatorio, basada dicha determinación en una alegada evaluación distinta y contraria a la realizada. No conforme con ello, la Administración trasladó al señor Le-brón a un campamento penal en Río Grande, sin que éste lo solicitara y sin que ello constituyera una necesidad del servicio. Claramente, se desprende que la conducta de la Administración no sólo fue altamente irregular, sino que es contraria a los postulados de la Ley de Personal del Servi-cio Público de Puerto Rico y al propio Reglamento de Personal para los Empleados de Carrera de la Administración de Corrección (Reglamento).(5)
Los hechos relatados, no configuran un mero error, en *489cumplimiento de un requisito de trabajo o que proviene de un acto del empleo o que se realizó a beneficio o requeri-miento del patrono. El señor Lebrón Bonilla cumplió cabal-mente con los requisitos y las funciones inherentes de su empleo al cumplir con el periodo probatorio y terminar el mismo.(6) Finalizado dicho período probatorio, y habiendo él continuando ejerciendo su trabajo, éste no sólo gozaba de un interés propietario en su puesto sino que las circunstan-*490das crearon una expectativa de continuidad en el mismo\7) Cualquier acto posterior que altere los derechos adquiri-dos, remontándose al período probatorio ya vencido, es ile-gal por ser contrario al Reglamento de Personal de la misma Administración y a la Ley de Personal de Servicio Público de Puerto Rico.
La conducta de la Administración, al arbitraria y repen-tinamente degradar, trasladar y reducir el sueldo del señor Lebrón, no es una función inherente del empleo como tam-poco proviene de un acto del empleado. Por lo tanto, los hechos del caso ante nos excluyen la relación causal nece-saria entre la lesión y el desempeño de las funciones inhe-rentes del puesto del señor Lebrón Bonilla, no constitu-yendo los daños sufridos por éste, como consecuencia de la actuación ilegal de la Administración, un “accidente del trabajo” cubierto por la inmunidad patronal.
H h-1 hH
En mérito de lo anterior, la inmunidad patronal que es-tablece la Ley de Compensaciones no cubre la irregulari-dad ocurrida en el caso del señor Lebrón Bonilla, a raíz de las actuaciones ilegales de la Administración. Avalar dichas actuaciones y ampararlas bajo el palio de la inmuni-dad patronal vulnera los derechos de la fuerza laboral, pri-vándola de una reclamación genuina por los daños y perjuicios sufridos por actuaciones arbitrarias e ilegales del patrono.
Es evidente que el señor Lebrón Bonilla sufrió una de-presión a causa de la situación laboral en la que se vio sumergido, la cual suscitó constantes humillaciones de parte de sus compañeros y le creó un ambiente de trabajo *491hostil y ofensivo. Aunque ciertamente los daños se produ-jeron en el contexto de una relación laboral, dicha situa-ción es totalmente ajena al desempeño normal de las fun-ciones del puesto, por lo que no encaja dentro de los requisitos causales para configurar una lesión compren-dida en la Ley de Compensaciones.
Como señalamos en Cátala v. F.S.E., ante, pág. 101, “una condición emocional que surja o se agrave exclusiva-mente como consecuencia de recibir citaciones, notificacio-nes de decisiones administrativas, o por otras gestiones propias de este tipo de procedimientos ... no constituye una lesión compensable [bajo] dicho estatuto”.
Incidió el foro apelativo al entender que dichos hechos constituyen un “accidente de trabajo” bajo la Ley de Com-pensaciones, razón por la cual es errónea su determinación de que el señor Lebrón Bonilla carecía de una causa de acción. Los daños sufridos por éste, producto de las actua-ciones arbitrarias, irrazonables y caprichosas de la Admi-nistración, son compensables en el ámbito de los daños y perjuicios y no se encuentran protegidos por la inmunidad patronal de dicha ley. Resolver de otra manera socava los derechos de los obreros perjudicados a recibir compensa-ción por actos ilegales del patrono que no están bajo el alcance de la Ley de Compensaciones y su respectiva in-munidad patronal.
Por los fundamentos antes expuestos, procede la revoca-ción de la sentencia emitida por el Tribunal de Circuito de Apelaciones, devolviéndose el caso a dicho foro judicial para que proceda a dilucidar, en sus méritos, el señala-miento de error planteado por el Estado Libre Asociado de Puerto Rico, esto es, que el tribunal de instancia erró en “la apreciación y valoración de los daños reclamados”.

Se dictará Sentencia de conformidad.

El Juez Presidente señor Andréu García, la Juez Aso-ciada Señora Naveira de Rodón y el Juez Asociado señor Rivera Pérez no intervinieron.

(1) El 22 de noviembre de 1994, luego de discutir y firmar su última evaluación, la cual fue excelente, el Supervisor inmediato del señor Lebrón Bonilla, el Sr. Fortu-nato Rivera Aponte, le entregó copia de la misma.


(2) Cabe señalar que no se celebró vista administrativa antes de tomar la refe-rida acción.


(3) Posteriormente, el señor Lebrón Bonilla desistió de su reclamación contra los funcionarios antes mencionados, en su carácter individual, dictándose la correspon-diente sentencia parcial el 24 de abril de 1997.


(4) Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Admor., F.S.E. v. Comisión Industrial, 101 D.P.R. 56 (1973); Santiago Hodge v. Parke Davis Co., 126 D.P.R. 1 (1990); Cardona v. Comisión Industrial, 56 D.P.R. 847 (1940).


(5) El Art. 6 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1334(5), dispone, en lo pertinente: “(5) Los traslados no podrán ser utilizados como medida disciplinaria ni podrán hacerse arbitrariamente. Sólo podrán hacerse a solicitud del empleado, o cuando respondan a necesidades del servicio según se esta-blezca mediante reglamento y el traslado no resulte oneroso para el empleado. Se exceptúan de esta disposición aquellos sistemas en que se utilice el concepto de rango.” (Enfasis suplido.)
Por otra parte, la See. 7.2 del Reglamento de Personal para los Empleados de Carrera de la Administración de Corrección de 28 de septiembre de 1979 (Reglamen-to), según enmendado, en lo pertinente, dispone:
“1. Objetivo de los Traslados
*489“E1 traslado podrá efectuarse para beneficio del empleado, a solicitud de éste, o respondiendo a necesidades del servicio público en situaciones tales como las si-guientes:
“a. Cuando exista la necesidad de recursos humanos adicionales en una agencia para atender nuevas funciones o programas, o para la ampliación de los programas que ésta desarrolla.
“b. Cuando se eliminen funciones o programas por efectos de reorganización en el Gobierno o en una agencia, y cuando en el proceso de decretar cesantías sea necesario reubicar empleados.
“c. Cuando se determine que los servicios de un empleado pueden ser utilizados más provechosamente en otra dependencia de la Administración de Corrección o en otra agencia del Gobierno debido a sus conocimientos, experiencia, destrezas o cua-lificaciones especiales, especialmente en casos donde éste ha adquirido más conoci-mientos y desarrollado mayores habilidades como consecuencia de adiestramiento.
“d. Cuando sea necesario rotar el personal de la Administración de Corrección para que se adiestre en otras áreas.
“3. Normas para los Traslados
“Las siguientes normas regirán los traslados:

“En ningún caso se utilizarán los traslados como medida disciplinaria ni podrá hacerse arbitrariamente.

“a. La Administración de Corrección será responsable de establecer procedimien-tos que aseguren la imparcialidad en los traslados que se proponga efectuar respon-diendo a necesidades de servicio, con atención especial a aspectos tales como los que siguen, a los efectos de evitar que la acción del traslado le produzca al empleado problemas económicos sustanciales sin que le provea la compensación adecuada:
“1. naturaleza de las funciones del puesto al cual vaya a ser trasladado el empleado.
“2. conocimientos, habilidades especiales, destrezas y experiencia que se requie-ren para el desempeño de las funciones.
“3. normas de reclutamiento en vigor para la clase de puestos al cual vaya a ser trasladado el empleado;
“4. retribución que esté percibiendo el empleado a ser trasladado; y otros bene-ficios marginales e incentivos que esté disfrutando el empleado a ser trasladado.” (Énfasis suplido.)


(6) La See. 6.8 del Reglamento, ante, en lo pertinente, dispone:
“1. El período de trabajo probatorio abarcará un ciclo completo de las funciones del puesto. La duración de dicho período se establecerá sobre esta base y no será menor de tres (3) meses ni mayor de un (1) año. El período probatorio no será prorrogable.” (Énfasis suplido.)


(7) “En Puerto Rico, un empleado público tiene un reconocido interés en la re-tención de su empleo si dicho interés está protegido por la ley (empleado de carrera) o cuando las circunstancias crean una expectativa de continuidad.” Orta v. Padilla Ayala, 131 D.P.R. 227, 241 (1992). Véase, además, Díaz Martínez v. Policía de P.R., 134 D.P.R. 144, 148 (1993).